Exhibit 99.1 CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL REPORTING CONDENSED CONSOLIDATED INTERIM FINANCIAL REPORTING The accompanying condensed consolidated interim financial statements of SilverCrest Mines Inc. (“the Company”) have been prepared by management in accordance with International Financial Reporting Standards (“IFRS”). Management acknowledges responsibility for the preparation and presentation of the condensed consolidated interim financial statements, including responsibility for significant accounting estimates and the choice of accounting principles and methods that are appropriate to the Company‘s circumstances. Management is responsible for establishing internal controls over financial reporting for the Company. Management has designed and implemented internal controls over financial reporting that provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with IFRS. The Audit Committee of the Board of Directors meets periodically with management to review results of the condensed consolidated interim financial statements and related financial reporting matters prior to submitting the condensed consolidated interim financial statements to the Board of Directors for approval. The Audit Committee is appointed by the Board of Directors and all of its members are independent directors. The condensed consolidated interim financial statements have been approved by the Board of Directors on the recommendation of the Audit Committee. SILVERCREST MINES INC. Table of Contents Page Condensed Consolidated Statements of Financial Position 3 Condensed Consolidated Interim Statements of Operations and Comprehensive Earnings 4 Condensed Consolidated Interim Statements of Cash Flows 5 Condensed Consolidated Interim Statements of Changes in Shareholders’ Equity 6 Notes to the Condensed Consolidated Interim Financial Statements 7 – 17 SILVERCREST MINES INC. CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (UNAUDITED PREPARED BY MANAGEMENT) (Expressed in United States Dollars) June 30, 2014 December 31, 2013 ASSETS Current Assets Cash and cash equivalents $ $ Amounts receivable Prepaid expenses Deferred finance costs (note 9) Taxes receivable Inventory (note 5) Total Current Assets Non-Current Assets Deferred finance costs (note 9) Inventory (note 5) - Property, plant and equipment (note 6) Exploration and evaluation assets (note 7) Total Non-Current Assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities Accounts payable and accrued liabilities $ $ Taxes payable Deferred revenue (note 8) Total Current Liabilities Non-Current Liabilities Asset retirement obligations Credit facility obligation (note 9) - Deferred revenue (note 8) Deferred tax liability (note 19) Total Non-Current Liabilities Total Liabilities Shareholders’ Equity Capital stock (note 10) Reserves (note 10) Accumulated other comprehensive loss ) ) Retained earnings Total Shareholders' Equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ Nature of operations (note 1) Commitments (note 6) Contingencies (note 21) Subsequent events (note 9, 22) Approved by the Board and authorized for issue on August 13, 2014. “J. Scott Drever” Director “Barney Magnusson” Director The accompanying notes are an integral part of these condensed consolidated interim financial statements. SILVERCREST MINES INC. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF OPERATIONS AND COMPREHENSIVE EARNINGS (UNAUDITED PREPARED BY MANAGEMENT) (Expressed in United States Dollars) For the periods ended June 30, Three months ended Sixmonths ended Revenues (note 11) $ Cost of sales (note 12) Depletion, depreciation and amortization ) Mine operating earnings General and administrative expenses (note 13, 16) Share-based compensation (note 10) Foreign exchange gain (loss) ) Accretion expense ) Operating earnings Other income (note 14) - - - Interest income Finance costs (note 9) ) - ) - Earnings before taxes Taxes Current income tax expense ) Deferred tax recovery (expense) ) ) Net earnings Other comprehensive (loss) earnings Exchange loss in translation to US Dollars - ) - ) Comprehensive earnings for the period $ Earnings per common share (note 15) Basic $ Diluted $ The accompanying notes are an integral part of these condensed consolidated interim financial statements. SILVERCREST MINES INC. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF CASH FLOWS (UNAUDITED PREPARED BY MANAGEMENT) (Expressed in United States Dollars) For the six months ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net earnings for the period $ $ Items not affecting cash: Depletion, depreciation and amortization Share-based compensation Accretion expense Unrealized foreign exchange gain ) ) Deferred revenue (note 8) ) ) Interest income ) ) Finance costs - Current income tax expense Deferred tax (recovery) expense ) Cash flows before changes in working capital items Amounts receivable ) ) Taxes receivable ) Prepaid expenses ) ) Inventory ) Taxes payable - Accounts payable and accrued liabilities Cash flows before income taxes Income taxes paid ) ) Net cash provided by operating activities CASH FLOWS FROM FINANCING ACTIVITIES Capital stock issued - Capital stock issuance costs ) ) Warrants exercised - Stock options exercised Credit facility drawdown - Net cash provided by financing activities CASH FLOWS FROM INVESTING ACTIVITIES Property, plant and equipment (note 6) - Additions ) ) - Sandstorm contribution - - Sales of silver and gold capitalized - Short term investments redemption - Exploration and evaluation ) ) Interest received Net cash used in investing activities ) ) Impact of exchange rate changes on cash and cash equivalents ) Change in cash and cash equivalents, during the period CASH AND CASH EQUIVALENTS, beginning of the period CASH AND CASH EQUIVALENTS, end of the period $ $ Supplemental disclosure with respect to cash flows (note 17) The accompanying notes are an integral part of these condensed consolidated interim financial statements. SILVERCREST MINES INC. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (UNAUDITED PREPARED BY MANAGEMENT) (Expressed in United States Dollars) Capital Stock Reserves Accumulated (Deficit)/ Total Number Amount Share-Based Comprehensive Retained Earnings Payments Loss (1) Balance at December 31, 2012 $ $ $ ) $ ) $ Warrants exercised ) - - Stock options exercised ) - - Issuance of capital stock - - - Share issuance costs - ) - - - ) Share-based compensation - Net earnings for the period - Currency translation adjustment - - - ) - ) Balance at June 30, 2013 ) Stock options exercised ) - - Share-based compensation - Net earnings for the period - ) ) Currency translation adjustment - Balance at December 31, 2013 ) Stock options exercised ) - - Issuance of capital stock - - - Share issuance costs - ) - - - ) Share-based compensation - Net earnings for the period - Balance at June 30, 2014 $ $ $ ) $ $ 1) Prior to January 1, 2014, the functional currency of the Company’s Canadian operations was the Canadian dollar and the functional currency for all the foreign entities was the United States dollar. The functional currency of the Company’s Canadian operations changed on a prospective basis from the Canadian dollar to the United States dollar effective January 1, 2014, as management determined that the currency of the primary economic environment in which the entity operates changed after SilverCrest drew down United States dollar funds from the credit facility (note 9). Exchange differences on the re-translation of the Company’s Canadian entities are now recorded in the statement of operations. The accompanying notes are an integral part of these condensed consolidated interim financial statements. 1.NATURE OF OPERATIONS SilverCrest Mines Inc. (“SilverCrest” or the “Company”) is incorporated under the jurisdiction of the Province of British Columbia, Canada pursuant to the British Columbia Business Corporations Act.SilverCrest is a public company whose shares trade on the New York Stock Exchange (“NYSE”) (under the symbol SVLC), on the Toronto Stock Exchange (“TSX”) (under the symbol SVL) and the Frankfurt Stock Exchange (“FSE”) (under the symbol CW5). The head office and principal address of the Company is 570 Granville Street, Suite 501, Vancouver, BC, Canada, V6C 3P1. The address of the Company’s registered and records office is 19th Floor, 885 West Georgia Street, Vancouver, BC, Canada, V6C 3E8. These condensed consolidated interim financial statements were authorized for issue by the board of directors of the Company on August 13, 2014. 2.BASIS OF PRESENTATION Statement of Compliance These condensed consolidated interim financial statements have been prepared in accordance with International Accounting Standard 34 Interim Financial Reporting (“IAS 34”) as issued by the International Accounting Standards Board (“IASB”). These condensed consolidated interim financial statements should be read in conjunction with SilverCrest’s most recently issued audited consolidated financial statements for the year ended December 31, 2013, which include information necessary or useful to understanding the Company’s business and financial statement presentation. In particular, the Company’s significant accounting policies, use of judgments and estimates were presented in Note 2 of these audited consolidated financial statements, and have been consistently applied in the preparation of these condensed consolidated interim financial statements, except for those policies which have changed as a result of the adoption of new and amended IFRS pronouncements effective January 1, 2014. Basis of Preparation These condensed consolidated interim financial statements have been prepared on a historical cost basis, except for certain financial instruments which are measured at fair value. These condensed consolidated interim financial statements include the accounts of SilverCrest and its wholly-owned subsidiaries NorCrest Silver Inc., and SVL Minerals Ltd. (both incorporated under the laws of Canada), and Nusantara de Mexico S.A. de C.V., Santa Elena Oro y Plata S.A. de C.V., Minera de Cerro Santo S.A. de C.V., Magellan Exploracion S.A. de C.V., Minera Metro S.A. de C.V., and SilverCrest de Mexico S.A. de C.V. (all incorporated under the laws of Mexico). All intercompany balances, transactions, income and expenses, and profits or losses have been eliminated on consolidation. SilverCrest consolidates subsidiaries where the Company has the ability to exercise control. Control is achieved when the Company has the power to govern the financial and operating policies of the entity. Control is normally achieved through ownership, directly or indirectly, of more than 50 percent of the voting power. Control can also be achieved through power over more than half of the voting rights by virtue of an agreement with other investors or through the exercise of de facto control. Company Ownership% Place of Incorporation Principal Activity NorCrest Silver Inc. 100% Canada Holding Company SVL Minerals Ltd. 100% Canada Holding Company Nusantara de MexicoS.A. de C.V. 100% Mexico Santa Elena Mine and Mineral Development Santa Elena Oro y Plata S.A. de C.V. 100% Mexico Service Company Minera de Cerro Santo S.A. de C.V. 100% Mexico Service Company Magellan Exploracion S.A. de C.V. 100% Mexico Service Company Minera Metro S.A. de C.V. 100% Mexico Service Company SilverCrest de Mexico S.A. de C.V. 100% Mexico Exploration and Evaluation 3.CHANGES IN ACCOUNTING POLICIES The Company has adopted the following new standards, along with any consequential amendments, effective January 1, 2014. These changes were made in accordance with the applicable transitional provisions. IFRS 8 – Operating Segments: Amended to require disclosure of the judgments made by management in aggregating operating segments, including a description of the segments which have been aggregated and the economic indicators which have been assessed in determining that the aggregated segments share similar economic characteristics.IFRS 8 was early adopted effective January 1, 2014. Refer to note 20 for disclosure of the Company’s operating segments. IAS 32 – Financial Instruments: Presentation (“IAS 32”) The IASB amended IAS 32, “Financial Instruments: Presentation” to clarify certain aspects because of diversity in application of the requirements on offsetting, focused on four main areas: · the meaning of ‘currently has a legally enforceable right of set-off’; · the application of simultaneous realization and settlement; · the offsetting of collateral amounts; and · the unit of account for applying the offsetting requirements. IAS 32 was adopted effective January 1, 2014 and had no significant impact on the Company’s condensed consolidated interim financial statements. IAS 36 – Impairment of Assets (“IAS 36”) The amendments to IAS 36 restrict the requirement to disclose the recoverable amount of an asset or CGU to periods in which an impairment loss has been recognized or reversed. The amendments also expand and clarify the disclosure requirements applicable when an asset or CGU’s recoverable amount has been determined on the basis of fair value less cost of disposal. IAS 36 was adopted effective January 1, 2014 and had no significant impact on the Company’s condensed consolidated interim financial statements. IFRIC 21 – Levies (“IFRIC 21”) An interpretation of IAS 37 – Provisions, Contingent Liabilities and Contingent Assets (“IAS 37”), on the accounting for levies imposed by governments. IAS 37 sets out criteria for the recognition of a liability, one of which is the requirement for the entity to have a present obligation as a result of a past event (“obligating event”).IFRIC 21 clarifies that the obligating event that gives rise to a liability to pay a levy is the activity described in the relevant legislation that triggers the payment of the levy.IFRIC 21 was adopted effective January 1, 2014 and had no significant impact on the Company’s condensed consolidated interim financial statements. 4. NEW STANDARDS NOT YET ADOPTED IFRS 9 – Financial Instruments (“IFRS 9”) In November 2009, the IASB issued IFRS 9 Financial Instruments as the first step in its project to replace IAS 39 Financial Instruments: Recognition and Measurement. IFRS 9 retains but simplifies the mixed measurement model and establishes two primary measurement categories for financial assets: amortized cost and fair value. The basis of classification depends on an entity’s business model and the contractual cash flow of the financial asset. Classification is made at the time the financial asset is initially recognized, namely when the entity becomes a party to the contractual provisions of the instrument. IFRS 9 amends some of the requirements of IFRS 7 Financial Instruments: Disclosures, including added disclosures about investments in equity instruments measured at fair value in other comprehensive income, and guidance on financial liabilities and derecognition of financial instruments. The amended standard is effective for annual periods beginning on or after January 1, 2018, with earlier adoption still permitted. IAS 16 – Property, Plant and Equipment (“IAS 16”) and IAS 38 – Intangibles (“IAS 38”) IAS 16 and IAS 38 were issued in May 2014 and prohibit the use of revenue-based depreciation methods for property, plant and equipment and limit the use of revenue-based amortization for intangible assets. These amendments are effective for annual periods beginning on or after January 1, 2016 and are to be applied prospectively. The Company has not yet completed the process of assessing the impact that IFRS 9, IAS 16 and IAS 38 will have on its condensed consolidated interim financial statements, or whether to early adopt these new requirements. 5. INVENTORY June 30, 2014 December 31, 2013 Supplies $ $ Finished goods - dore bars Unprocessed ore in stockpile - Silver and gold in process - Leach pad ore (1) - Less non-current portion (1) ) - $ $ (1)The open pit was closed on April 4, 2014, with the heap leaching process being wound down with residual leaching during the second quarter of 2014. At June 30, 2014, management reclassified $8,182,373 from silver and gold in process to leach pad ore inventory. The leach pad ore inventory will be expensed as leach pad ore tonnes are processed through the mill. The Company will now recognize a portion of the leach pad ore inventory in cost of sales based on the number of leach pad ore tonnes processed in the period, to the total tonnes remaining on the leach pad. 6. PROPERTY, PLANT AND EQUIPMENT Santa Elena Mine Santa Elena Mine Corporate Total Equipment Mining Assets EIP Office Cost Balance at December 31, 2012 $ Additions - Sales of silver and gold 1 - - ) - ) Inventory capitalized 1 - - - Santa Elena Mine acquisition cost reclass 2 - ) - - Disposals ) ) - - ) Balance at December 31, 2013 Additions - Sandstorm contribution 3 - - ) - ) Sales of silver and gold 1 - - ) - ) Inventory capitalized 1 - - - Balance at June 30, 2014 $ Accumulated depreciation and depletion Balance at December 31, 2012 $ $ $
